Citation Nr: 1241994	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-12 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral cataracts and glaucoma.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for pathology as the cause of low back pain.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for athlete's foot.

6.  Whether new and material evidence has been received to reopen a claim for service connection of migraine headaches.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had honorable service from May 1969 to May 1971.  He had a second period of service starting in January 1974.  His service from January 1974 to April 1982 was honorable; however, service from April 1982 to March 1986 is considered dishonorable for VA purposes by reason of willful and persistent misconduct.

This matter comes to the Board of Veterans' Appeals (Board) from March 2007, April 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In September 2012 the Board sent the Veteran a letter inquiring if he desired a Board hearing on the matters addressed herein as there was some confusion as to whether he desired such a hearing.  Subsequently, in September 2012, the Veteran notified the Board in writing that he did not wish to appear at a hearing and which asked that the Board consider the case on the merits.  Accordingly, any request for a Board hearing is deemed withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran seeks service connection for bilateral cataracts and glaucoma, diabetes, pathology as the cause of low back pain, hypertension, athlete's foot and prostate cancer.  He also seeks to reopen a claim for service connection of migraine headaches.  He contends that all of these disabilities are attributable to service, to include exposure to contaminated water at Camp Lejeune.  His DD Forms 214 document his presence there.  

Recently, VBA Fast Letter No. 11-03 (Jan. 11, 2011) was issued which provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contamination cases.  Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and because the Veteran's appeal includes issues of entitlement to service connection as secondary to water contaminates at Camp Lejeune, the Board remands the current appeal to the Louisville, RO for further development.

A review of the claims files reveals a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), signed and dated by the Veteran in June 1997 and which appoints the Georgia Department of Veterans Service (SDVS) as his representative in all matters before VA.  

Also of record, is a VA Form 21-22a signed by the Veteran in October 2010 and a private attorney in November 2010.  The form clearly notes in section 15 that the private attorney's scope of representation was limited to entitlement to service connection for a right ankle condition arising out of a remand for the Court of Appeals for Veterans Claims (CAVC).  

As with the claim for nonservice-connected pension addressed in a separate remand, the Veteran's representative was not provided the September 2011 Supplemental Statement of the Case addressing the claim for service connection of prostate cancer and whether new and material evidence had been received to reopen a claim for service connection of migraine headaches.  Accordingly, these claims must be remanded to provide the Veteran's proper representative a copy of the September 2011 Statement of the Case.  See 38 C.F.R. §§ 19.29, 19.30.

The claim of entitlement to a TDIU is inextricably intertwined with the claims remanded and must be deferred pending readjudication of these claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative, the Georgia Department of Veterans Services, with a copy of the September 2011 Supplemental Statement of the Case and afford them an appropriate time for response thereto.

2.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

3.  In accordance with VBA Fast Letters No. 11-03, dated January 11, 2011, and April 27, 2011, as well as any subsequent directives, the Veteran's appeal, which includes claims for service connection as secondary to exposure to water contaminates during service at Camp Lejeune, must be remanded to the Louisville, Kentucky RO for further development.

4.  Thereafter, the appeals should be readjudicated, to include all evidence received since the last prior Statements of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


